MEMORANDUM **
Appellant’s motion to proceed in forma pauperis, filed on June 17, 2008, is grant*445ed. The clerk shall amend the docket to reflect appellant’s in forma pauperis status.
On May 23, 2008, this court concluded that, to the extent a certificate of appeala-bility is required in this appeal, the request for a certificate of appealability is denied. By same order, this court determined that, to the extent a certificate of appealability is unnecessary, appellant shall show cause as to why the district court’s June 8, 2007, judgment should not be summarily affirmed.
A review of the record, including appellant’s “motion for certificate of appealability,” received by this court on June 16, 2008, indicates that the questions raised in this appeal are so insubstantial as to not require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Petitioner’s argument that the requirements of the Antiterrorism and Effective Death Penalty Act (AEDPA) do not apply to him, is foreclosed by Duncan v. Walker, 533 U.S. 167, 176, 121 S.Ct. 2120, 150 L.Ed.2d 251 (2001).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.1

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. Appellant's "motion for certificate of ap-pealability,” received on June 16, 2008, is ordered filed.